Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 20, 2020 have been fully considered but they are not persuasive for at least the following remarks.

Response to Amendment
The instant communication is responsive to applicant Amendment filed 11/25/2020 responding to Final Rejection dated 09/25/2020. Claims 1,4-7,10-13,18-20 and 22-24 are now pending in the application and have been examined as Claims  2-3,8-9,14-17 and 21have been canceled and claims 22-24 were newly added.

Applicant’s arguments with respect to claims 1, 4-7, 10-13, 18-20 and 22-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10-13, 18-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0089735 (Barrett et al) in view of US 9,454,321 (Smaldone et al).

With respect to claim 1, Barrett teaches storage system, comprising: a memory; and a controller, the controller comprising: a plurality of hardware components, at least one of the hardware components configured to communicate with the memory; a plurality of busses connecting the hardware components; a plurality of monitors, wherein each monitor is configured to collect information on utilization of a respective one of the plurality of busses; and a processor in communication with the plurality of monitors, wherein the processor is configured to: analyze the collected information on utilization of the plurality of busses collected from the plurality of monitors (managing diagnostics for a network comprising: periodically polling one or more agents of a particular type to collect performance data from the network, wherein each server of a plurality of servers comprises an agent; storing the performance data; and retrieving the performance data) [Par. 0035; Par. 0055-0056]. Barrett (Par. 0020; Par. 0038; Par. 0051), but fails to specifically teach the system providing suggestions to a device external to the storage system, the suggestions comprising at least one of: increasing a command queue depth, increasing a completion queue depth, decreasing a turn-around time, and changing a command sequence. However, Smaldone teaches data processing system to, where in response to determining an input/output (IO) request queue length exceeds a predetermined queue length threshold, generate a configuration alert that includes a remedial measure suggesting a change to one or more of current storage configurations to reduce a number of IO requests pending in the IO request queue (Col. 5, Line 54 to Col. 6, Line 21; Col. 6, Lines 51-59; Col. 7, Line 57 to Col. 8, Line 27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine Barnett’s plurality of hardware components collecting performance data with Smaldone’s system of suggesting change to one or more of current storage configurations, for the purpose of proactively alerting user of possible misconfigurations, as quick remedial measures recommending the user to change one or more of the current user configurations would improve storage performance, as taught by Smaldone (Col. 2, Lines 44-67)..

With respect to claim 18, Barrett teaches storage system comprising: a plurality of hardware components; a plurality of busses connecting the hardware components means for collecting information on utilization of the plurality of busses; means for analyzing the information on utilization of the plurality of busses (managing diagnostics for a network comprising: periodically polling one or more agents of a particular type to collect performance data from the network, wherein each server of a plurality of servers comprises an agent; storing the performance data; and retrieving the performance data) [Par. 0035; Par. 0055-0056]. Barrett teaches monitoring performance issues corresponding to identifying bottlenecks in the controller to determine whether the device is oversubscribed and changes need to be made (Par. 0020; Par. 0038; Par. 0051), but fails to specifically teach the system providing suggestions to a device external to the storage system, the suggestions comprising at least one of: increasing a command queue depth, increasing a completion queue depth, decreasing a turn-around time, and changing a command sequence. However, Smaldone teaches data processing system to, where in response to determining an input/output (IO) request queue length exceeds a predetermined queue length threshold, generate a configuration alert that includes a remedial measure suggesting a change to one or more of current storage configurations to reduce a number of IO requests pending in the IO request queue (Col. 5, Line 54 to Col. 6, Line 21; Col. 6, Lines 51-59; Col. 7, Line 57 to Col. 8, Line 27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine Barnett’s plurality of hardware components collecting performance data with Smaldone’s system of suggesting change to one or more of current storage configurations, for the purpose of proactively alerting user of possible errors and/or misconfigurations, as quick remedial measures recommending the user to change one or more of the current user configurations would improve storage performance, as taught by Smaldone (Col. 2, Lines 44-67).

[Barrett’s feature of understanding the queue depth demand of every initiator, I/O handling capability of the storage controllers (Par. 0020; Par. 0027)].

With respect to claim 5, the combination Barrett and Smaldone teach collecting bus performance, wherein the result of the analysis is provided to a host in response to a request from the host [Barrett’s monitoring overloaded conditions at a particular target proving indication of oversubscribed and changes needed (Par. 0020); Smaldone’s featuring suggesting change to one or more of current storage configurations for proactively alert user of possible misconfigurations, and quick remedial measures recommending the user to change one or more of the current user configurations would improve storage performance, as taught by Smaldone (Col. 2, Lines 44-67)].

With respect to claim 6, the combination Barrett and Smaldone teach collecting bus performance, wherein the request from the host comprises a Get Log Page command [Barrett’s feature of understanding the queue depth demand of every initiator, I/O handling capability of the storage controllers (Par. 0020; Par. 0027)].

[Barrett’s initiation of read or write I/O commands sent out of the host through the initiator (Par. 0018-0020)].

With respect to claim 10, the combination Barrett and Smaldone teach collecting bus performance, wherein the plurality of hardware components comprises at least one of the following: a MAC PHY module, a command fetcher, a command executer, a direct memory access (DMA) module, a flash interface module, an error correction module, a control path module, and a scheduler [Barrett’s initiation of read or write I/O commands sent out of the host through the initiator (Par. 0018-0020)].

With respect to claim 11, the combination Barrett and Smaldone teach collecting bus performance wherein all of the plurality of monitors are identical to each other [Barrett’s initiation of read or write I/O commands sent out of the host through the initiator (Par. 0018-0020)].

With respect to claim 13, the combination Barrett and Smaldone teach collecting bus performance, wherein the memory comprises a three- dimensional memory (Barrett’s Par. 0007; Smaldone’s Col. 3, Lines 36-50].

(Barrett’s featuring collecting performance data concerning the flow of data and command messages, the performance data comprising one or more of: flow of data and command messages through the server adapter, the performance data, performance statistics, and error statistics) [Par. 0020; Par. 0038; Par. 0051; Par. 0055-0056].

With respect to claim 23 the combination Barrett and Smaldone teach collecting bus performance, wherein at least one monitor of the plurality of monitors is configured to collect the bus utilization information on the fly [Barret’s dynamic monitoring performance issue to identifying bottlenecks in the controller to determine whether the device is oversubscribed and changes need to be made (Par. 0038; Par. 0051)].

With respect to claim 24 the combination Barrett and Smaldone teach collecting bus performance, wherein the controller enables creating an adaptive ecosystem that improves itself, wherein the suggestions provided to the connected system to overcome the bottlenecks are provided on the fly [Barret’s dynamic monitoring performance issue in the controller to determine whether the device is oversubscribed and changes need to be made (Par. 0038; Par. 0051); (Smaldone’s remedial measures recommending the user to change one or more of the current user configurations would improve storage performance, as taught by Smaldone (Col. 2, Lines 44-67)] .


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PIERRE MICHE BATAILLE/             Primary Examiner, Art Unit 2136